DETAILED ACTION
This action is in response to the Applicant Response filed 07 March 2022 for application 16/253,457 filed 22 January 2019.
Claims 1, 12, 21 are currently amended.
Claims 2, 13 are cancelled.
Claims 1, 3-12, 14-21 are pending.
Claims 1, 3-12, 14-21 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 112(a) rejections of claims 1, 3-12, 14-21 have been fully considered, but are not persuasive.
As noted in more detail below, independent claims 1, 12 (and similarly dependent claim 21) are rejected based on a lack of support in the written description for the claim language of ... the adjustable personality model to embody the embodied conversational agent with a first emotion modulated according to the tone goal and responsive to the inability to execute the finite customer service request... While applicant concedes there is no literal support in the specification for the claim language, applicant argues that there just needs to be sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Applicant points to the original claim 2 which states “said adjustable model based on identified user intents and a current ability to assist with the user intents,” arguing that, combined with claim 1, claim 2 recites “an adjustable personality model based on an ability to assist with user intents. While the model is based on the ability to assist, there is no support that would lead a person skilled in the art to believe that the embodying of the first emotion is modulated responsive to an inability to execute a task. Moreover, the original claim 2 discusses an ability to assist with the user intents, but both the original claims and original disclosure fail to discuss modulating an emotion based on an inability to assist. However, more importantly, the specification states repeatedly that the emotion of the conversational agent is modulated responsive to the emotion of the user (¶¶0018, 0022, 0023, 0024) while failing to provide any mention of being responsive to an inability to perform a task. While the examples in the specification (¶¶0031, 0033) provide examples of not performing a task and the original claims recite that the model is based on an ability to assist with user intents, a person skilled in the art would not be provided with sufficient detail that this inability to perform a task is used to modulate the emotion of the conversational agent given that the specification gives specific detail that the emotion is modulated responsive to the emotion of the user.
With respect to applicant’s arguments regarding the use of a preceding conversation in claim 21, Examiner respectfully disagrees. As noted by applicant the specification does disclose altering and/or modifying the model when the model is not producing desired results (¶0034). The specification further discloses various training methods for the model (Figures 2, 3; ¶0025-30). However, this training and/or model modification is not what is claimed in claim 21. Claim 21 recites limitations which use both a current and a preceding conversation to generate an emotional response from the conversational agent. As noted in more detail below, there is no support in the specification for using both conversations together for updating the conversational system.  
Therefore, the 35 U.S.C. 112(a) rejections of claims 1, 3-12, 14-21 are maintained.

Applicant’s arguments regarding the 35 U.S.C. 112(b) rejections of claim 21 have been fully considered and, in light of the amendments to claim 21, are persuasive. However, in light of the amendments to the claims new 35 U.S.C. 112(b) rejections have arisen, as noted below.

Applicant’s arguments regarding the 35 U.S.C. 103 rejections of claims 1-24 have been fully considered but are not persuasive.
It is noted while the Examiner may appreciate differences between the applied art and features described in the originally filed specification, any such features must be explicitly recited in the claims themselves and/or definitively and comprehensively defined in the specification in order to be considered and impact BRI of the metes and bounds of the claim terms. Applicant is respectfully reminded that during examination, the BRI of the claim terms consistent with the specification applies, and thus, the applicant is encouraged to amend the claims or point to portion(s) of the originally filed specification that prevent the BRI interpretation of the claim terms (MPEP 2173.01) enabling correspondence to the applied art.
Applicant argues that the references fail to teach the newly added features of claim 1 (similarly claim 12), particularly:
detecting an identified user intent from the user in the conversation related to executing a finite customer service request received from the user and associated with the embodied conversational system control logic; 
determining an inability to execute the finite customer service request; 
utilizing, responsive to detecting a first emotion of the user in the conversation with the embodied conversational agent, the adjustable personality model to embody the embodied conversational agent with a first emotion modulated according to the tone goal and responsive to the inability to execute the finite customer service request;
(emphasis added by applicant) Specifically, applicant argues that the card game example of Becker does not teach the user intent for a customer service request.
With respect to applicant’s argument regarding Becker failing to teach the above recited limitations, Examiner respectfully disagrees. While Examiner agrees with applicant that it may be a 
Therefore, claim 1 is rejected under 35 U.S.C. 103 as unpatentable over Poltorak in view of Becker and further in view of Buhmann. For similar reasons, claim 12 is also rejected as unpatentable over Poltorak in view of Becker and further in view of Buhmann. Additionally, the rejections of claims 1, 12 apply to all dependent claims which are dependent on claims 1, 12, including claims 3-4, 6-11, 14-15, 17-21 which are also unpatentable over Poltorak in view of Becker and further in view of Buhmann; and claims 5, 16 which are unpatentable over Poltorak in view of Becker, further in view of Buhmann and further in view of Deyle.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-12, 14-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1, 12 recite ... determining an inability to execute the finite customer service request; utilizing, responsive to detecting a first emotion of the user in the conversation with the embodied conversational agent, the adjustable personality model to embody the embodied conversational agent with a first emotion modulated according to the tone goal and responsive to the inability to execute the finite customer service request ... However, these limitations are not supported by the original description and constitute new matter to the original description. The original description provides two conversational examples for a conversational agent (¶¶0031, 0033). These two examples appear to be the only places in the original description where an inability to execute a finite customer service request is performed. While it is, at best, unclear whether the adjustable personality model ... the adjustable personality model to embody the embodied conversational agent with a first emotion modulated according to the tone goal and responsive to the inability to execute the finite customer service request ... to claims 1, 12, and claims 1, 12 fail to comply with the written description requirement.

Claim 21 is not supported by the original description and constitute new matter to the original description. There is nothing in the original description to provide support for the updating using a conversation and a preceding conversation. While there are two example conversations in the original description (¶¶0031, 0033), there is no evidence the one example precedes the other or that they are used in conjunction with each other to train the model. Further, there are two examples of training algorithms (Figures 2, 3; ¶0025-30), neither of which have similar steps or perform any updating in a method similar to that of claim 21. Applicant refers to paragraphs [0033]-[0034] or the original description to provide support for claim 21. However, paragraph [0033] discloses annotating interactions with a desired response, and paragraph [0034] simply discloses collecting undesirable cases, identifying the most common case and introducing a variation of the model. Nothing in these cited paragraphs provide for determining inabilities to execute a task and/or updating using a different conversation when a negative response is received from the user.
determining an inability to execute the task [interpreted to apply to the finite customer service request – see 35 U.S.C 112(b) section below]; utilizing, responsive to detecting the first emotion of the another user in the preceding conversation with the embodied conversational agent, the adjustable personality model to embody the embodied conversational agent with a third emotion and tone modulated according to the tone goal and not responsive to the inability to execute the task [interpreted to apply to the finite customer service request – see 35 U.S.C 112(b) section below] ... However, these limitations are not supported by the original description and constitute new matter to the original description. The original description provides two conversational examples for a conversational agent (¶¶0031, 0033). These two examples appear to be the only places in the original description where an inability to execute a finite customer service request is performed. While it is, at best, unclear whether the adjustable personality model performs this determination, for the purposes of examination, Examiner will interpret this these examples as showing the determination of an inability to perform the finite customer service request. However, nowhere in the original description is there any support that an emotion of the conversational agent is modulated not responsive to the inability to execute the finite customer service request. In fact, in multiple locations the original description states only that the emotion of the conversational agent is modulated responsive to the emotion of the user (¶¶0018, 0022, 0023, 0024). While the original description may show that only the user’s emotion is used (and therefore, not the inability), there is not in the original description that specifically states that the modulation is specifically not responsive to the inability. Therefore, there is no support in the original description for the inclusion of the current amendment ... the adjustable personality model to embody the embodied conversational agent with a third emotion and tone modulated according to the tone goal and not responsive to the inability to execute the finite customer service request ... to claim 21.
updating the embodied conversational system control logic to instead embody the embodied conversational agent with the first emotion modulated according to the tone goal and responsive to the inability to execute the task [interpreted to apply to the finite customer service request – see 35 U.S.C 112(b) section below] in response to detecting the negative response. As noted above, nowhere in the original description is there any support that an emotion of the conversational agent is modulated responsive to the inability to execute the finite customer service request. In fact, in multiple locations the original description states only that the emotion of the conversational agent is modulated responsive to the emotion of the user (¶¶0018, 0022, 0023, 0024). Therefore, there is no support in the original description for the inclusion of ... the first emotion modulated according to the tone goal and responsive to the inability to execute the finite customer service request ... in claim 21. Additionally, there is no support in the original description that in response to detecting a negative response, the conversational agent should be embodied with the first emotion modulated according to the tone goal and responsive to the inability to execute the finite customer service request. As noted above, there are various mentions of training in the original description; however, none of them use this method for updating. 
Therefore, claim 21 fails to comply with the written description requirement.

Claims 3-11, 14-21 are rejected under 35 U.S.C. 112(a) due to their dependence, either directly or indirectly, on claim 1, 12.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.

Claim 21 recites the task [four instance] while failing to provide proper antecedent basis. It is suggested that the phrase be amended to recite "the finite customer service request." Correction or clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6-12, 14-15, 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Poltorak, Alexander (US 2011/0283190 A1 – Electronic Personal Interactive Device, hereinafter referred to as “Poltorak”) in view of Becker et al. (Why Emotions Should Be Integrated into Conversational Agents, hereinafter referred to as “Becker”) and further in view of Buhmann et al. (US 2020/0184306 A1 – Simulated Human-like Affect-driven Behavior by a Virtual Agent, hereinafter referred to as “Buhmann”).

Regarding claim 1 (Currently Amended) Poltorak teaches a system for implementing a personality model for an embodied conversational agent (Poltorak, ¶0126 - teaches a system adapted to respond to a user's oral request with at least audio output that is conversationally relevant to the audio input; Poltorak, ¶0128 - teaches a machine implemented method of engaging in a conversation with a user where the system received audio and video input from a user using a microphone and camera, and, in response to the audio and video input, the machine determines the mood of the user using features such as facial expressions and gestures, hand gestures, voice tone, etc., and presents a response to the user using an image of a person where the facial expression of the person depends on, or is responsive to, the user's mood; Poltorak, Fig. 4 - teaches system with camera/microphone, mood determining logic, speech recognizer, conversational logic; see also Poltorak, ¶0128 - teaches the device may develop its own personality) comprising: 
a processor (Poltorak, ¶0126 – teaches at least one programmable processor); and 
a memory in communication with the processor, the memory containing instructions that, when executed by the processor (Poltorak, ¶0126 – teaches at least one programmable processor that is programmed with computer executable code, stored in a non-transitory computer readable medium such as flash memory or magnetic media), cause the processor to: 
provide an adjustable personality model (Poltorak, ¶0126 - teaches a system adapted to respond to a user's oral request with at least audio output that is conversationally relevant to the audio input; Poltorak, ¶0128 - teaches a machine implemented method of engaging in a conversation with a user where the system received audio and video input from a user using a microphone and camera, and, in response to the audio and video input, the machine determines the mood of the user using features such as facial expressions and gestures, hand gestures, voice tone, etc., and presents a response to the user using an image of a person where the facial expression of the person depends on, or is responsive to, the user's mood [adjustable personality model]; Poltorak, Fig. 4 - teaches system with camera/microphone, mood determining logic, speech recognizer, conversational logic; see also Poltorak, ¶0128 - teaches the device may develop its own personality) configured to use an embodied conversational system control logic (Fig. 4 - teaches system with camera/microphone, mood determining logic, speech recognizer, conversational logic) and a multi-modal emotion detection system (Poltorak, ¶0128 - teaches a machine implemented method of engaging in a conversation with a user where the system received audio and video input from a user using a microphone and camera [multimodal], and, in response to the audio and video input, the machine determines the mood of the user using features such as facial expressions and gestures, hand gestures, voice tone, etc., and presents a response to the user using an image of a person where the facial expression of the person depends on, or is responsive to, the user's mood [adjustable personality model]; Poltorak, Fig. 4 - teaches system with camera/microphone, mood determining logic, speech recognizer, conversational logic) to provide emotion and tone responses based on detected emotions of a user (Poltorak, ¶0126 - teaches a system adapted to respond to a user's oral request with at least audio output that is conversationally relevant to the audio input; Poltorak, ¶0128 - teaches a machine implemented method of engaging in a  and a communication objective (Poltorak, ¶0126 - teaches a system adapted to respond to a user's oral [communication objective] request with at least audio output that is conversationally relevant to the audio input) in providing customer service help to the user (Poltorak, ¶¶0134-0136 – teaches providing customer service help) by:
detecting an identified user intent from the user in the conversation related to executing a finite customer service request received from the user and associated with the embodied conversational system control logic (Poltorak, ¶0126 – teaches looking up information [task] in response to a user request [intent], e.g., looking up a baseball score [task] in response to user’s request for the score [intent] ; see also Poltorak, ¶0116; Poltorak, ¶¶0134-0136 – teaches detecting user intent from customer service requests of the user).
However, Poltorak does not explicitly teach identifying a tone goal of a conversation with a user based on the communication objective; determining an inability to execute the task; utilizing, responsive to detecting a first emotion of the user in the conversation with the embodied conversational agent, the adjustable personality model to embody the embodied conversational agent with a first emotion modulated according to the tone goal; and utilizing, responsive to detecting a second emotion of the user different from the first emotion, the adjustable personality model to embody the embodied 
Becker teaches 
determining an inability to execute the finite customer service request (Becker, section 1.5.1 – teaches small talk being used for customer service, such as providing information regarding a museum and/or the exhibits; Becker, Figure 1.8 – teaches the inability to perform the task of small talk; see also Becker, section 1.5.2 – teaches the computers inability to win [execute a task is winning the game] a card game [user intent is to play cards]; see Becker, section 1.5.2 - “Max shows self-centered emotional behavior and responds to those opponent actions that thwart his own goal of winning the game.”);
utilizing, responsive to detecting a first emotion of the user in the conversation with the embodied conversational agent, the adjustable personality model to embody the embodied conversational agent with a first emotion (Becker, Figure 1.8 - teaches conversational agent becoming angry [agent first emotion and tone] based on insult from user [first user emotion] and teaches agent then becoming calm and concentrated [agent second emotion and tone] based on user being apologetic [second user emotion]; see also Becker, section 1.5.1 – teaches modulating the conversational agent’s facial expression and synthesized voice based on the emotions being expressed at various points in time in response to user's emotion) modulated ... responsive to the inability to execute the finite customer service request (Becker, section 1.5.1 – teaches small talk being used for customer service, such as providing information regarding a museum and/or the exhibits and modulating the conversational agent’s facial expression and synthesized voice based on the emotions being expressed at various points in time in response to user's emotion; Becker, Figure 1.8 – teaches the inability to perform the task of small talk; see also Becker, section 1.5.2 – teaches modulating a negative emotion based on the user’s positive emotion and the player performing a ; and 
utilizing, responsive to detecting a second emotion of the user different from the first emotion, the adjustable personality model to embody the embodied conversational agent with a second emotion and tone different from the first emotion (Becker, Figure 1.8 - teaches conversational agent becoming angry [agent first emotion and tone] based on insult from user [first user emotion] and teaches agent then becoming calm and concentrated [agent second emotion and tone] based on user being apologetic [second user emotion]; see also Becker, section 1.5.1 – teaches modulating the conversational agent’s facial expression and synthesized voice based on the emotions being expressed at various points in time in response to user's emotion) ...
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Poltorak with the teachings of Becker in order to integrate an emotion detection model into a conversational agent to increase the potential to serve significantly supportive functions in human-machine interaction in the field of conversational agents which use emotional detection of users (Becker, section 1.3.1 – “Taking the step from the virtual to the real world Breazeal (2004b) compares the fields of human-computer interaction (HCI) and human-robot interaction (HRI) finding similarities and significant differences. In essence she advocates to also take the robot’s point of view into account when examining and evaluating the relationship of robots and humans in a future society rather than only taking the human’s perspective as mainly done in HCI. However, the further argumentation seems to neglect the recent endeavors in HCI to follow a cognitive modeling approach in designing virtual humanoid agents instead of strictly focusing on dedicated application scenarios. Nevertheless the integration of socio-emotional intelligence into architectures of robots is advocated, if we want such robots to fulfill an adequate role in human society...”).

Buhmann teaches
identifying a tone goal of a conversation with a user (Buhmann, ¶¶0036-0037 – teaches modifying intensity of an emotion at each time step until an emotion threshold is reached which then generates an emotional reaction and a plan for the emotional reaction; Buhmann, ¶¶0059,0062 - teaches behavior caused by the emotional reaction plan could include one or more of a language-based communication, such as speech or written text, a body movement such as a gesture, and a facial expression [Generating an emotional reaction plan based on the emotion intensity threshold created from interactions with the environment/user in interpreted as identifying a tone goal of the conversation]) based on the communication objective (Buhmann, ¶0026 – teaches virtual characters interacting with humans regarding a story world of a story having a timeline and a narrative arc or plot; see also Buhmann, ¶0051, Figure 7 – 794 – teaches detecting users for interaction based on audio/video input from the user); 
utilizing, responsive to detecting a first emotion of the user in the conversation with the embodied conversational agent, the adjustable personality model to embody the embodied conversational agent with a first emotion modulated according to the tone goal (Buhmann, ¶0036 - teaches generating a first emotion intensity at time t0 which is modified over each time step, where, when an emotion threshold is reached, an emotional reaction and a plan for the emotional reaction is generated; Buhmann, ¶0039 - teaches that at each time step active emotions may decay ...; and 
utilizing, responsive to detecting a second emotion of the user different from the first emotion, the adjustable personality model to embody the embodied conversational agent with a second emotion and tone different from the first emotion modulated according to the tone goal (Buhmann, ¶0036 - teaches generating a first emotion intensity at time t0 which is modified over each time step, where, when an emotion threshold is reached, an emotional reaction and a plan for the emotional reaction is generated; Buhmann, ¶0039 - teaches that at each time step active emotions may decay and new emotions may be generated; Buhmann, ¶0051 – teaches user interaction based on audio/video input from the user; see also Buhmann, Figure 7; [Generating emotion for the virtual agent at each time step based on user interaction means that the user is provided multiple emotions to the agent, including a first and a second emotion. Further, because the emotion of the agent decays and/or new emotions are added to the agent at a subsequent time step, this means that the user provided a different emotion than the previous emotion since providing the same emotion would have led to the intensifying of the currently existing emotions. Lastly, adjusting the emotional intensity towards a threshold means that the emotion of the agent is modulated according to a tone goal.]).


Regarding claim 3 (Previously Presented), Poltorak in view of Becker and further in view of Buhmann teaches all of the limitations of the system of claim 1 as noted above. Becker further teaches includes an emotion portrayed by the embodied conversational agent is selected from a group consisting of agreeable, frustrated, apologetic, happy, sad, sympathetic, and angry (Becker, Figure 1.4 – teaches primary emotions of happy, sad, angry, frustration; Becker, section 1.5.2 – distress when the human player performs a good move [frustrated] or teaches “sorriness” when his opponent is losing 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Poltorak, Becker, Buhmann in order to include various emotions in order to increase the potential to serve significantly supportive functions in human-machine interaction and allow robots to fulfill an adequate roll in human society (Becker, section 1.3.1).

Regarding claim 4 (Original), Poltorak in view of Becker and further in view of Buhmann teaches all of the limitations of the system of claim 1 as noted above. Poltorak further teaches wherein detected emotions of the user are determined by an emotion detection system (Poltorak, ¶0128 - teaches a machine implemented method of engaging in a conversation with a user where the system received audio and video input from a user using a microphone and camera, and, in response to the audio and video input, the machine determines the mood of the user using features such as facial expressions and gestures, hand gestures, voice tone, etc., and presents a response to the user using an image of a person where the facial expression of the person depends on, or is responsive to, the user's mood).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Poltorak, Becker and Buhmann for the same reasons as disclosed in claim 1 above.

Regarding claim 6 (Original), Poltorak in view of Becker and further in view of Buhmann teaches all of the limitations of the system of claim 1 as noted above. Becker further teaches wherein the personality model captures a pattern of emotional responses that characterize the personality of the conversational agent (Becker, Figure 1.4 – teaches a conversational agent expressing one of a group of primary and secondary emotions [a pattern of emotional responses]).


Regarding claim 7 (Original), Poltorak in view of Becker and further in view of Buhmann teaches all of the limitations of the system of claim 1 as noted above. Becker further teaches wherein the personality model enables the embodied conversational agent with predefined emotional responses (Becker, Figure 1.4 – teaches a conversational agent expressing one of a group of primary and secondary emotions [predefined emotional responses]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Poltorak, Becker, Buhmann in order to include various predefined emotions in order to increase the potential to serve significantly supportive functions in human-machine interaction and allow robots to fulfill an adequate roll in human society (Becker, section 1.3.1).

Regarding claim 8 (Original), Poltorak in view of Becker and further in view of Buhmann teaches all of the limitations of the system of claim 7 as noted above. Becker further teaches wherein the predefined emotional responses are consistently modulated across multiple modalities (Becker, section 1.5.1, Figure 1.8 – teaches modulating the conversational agent’s facial expression and synthesized voice [multiple modalities] based on the emotions being expressed [predefined emotional responses] at various points in time).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Poltorak, Becker, Buhmann in order to modulate various 

Regarding claim 9 (Previously Presented), Poltorak in view of Becker and further in view of Buhmann teaches all of the limitations of the system of claim 1 as noted above. Becker further teaches wherein multiple modalities include at least one of timber of voice and facial expression (Becker, section 1.5.1, Figure 1.8 – teaches modulating the conversational agent’s facial expression and synthesized voice [multiple modalities] based on the emotions being expressed [predefined emotional responses] at various points in time).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Poltorak, Becker, Buhmann in order to include various modalities in order to increase the potential to serve significantly supportive functions in human-machine interaction and allow robots to fulfill an adequate roll in human society (Becker, section 1.3.1).

Regarding claim 10 (Original), Poltorak in view of Becker and further in view of Buhmann teaches all of the limitations of the system of claim 1 as noted above. Becker further teaches wherein the personality model enables enhanced natural interaction of the embodied conversational agent and the user (Becker, Figure 1.8 – teaches natural interaction between Human [user] and Max [conversational agent]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Poltorak, Becker, Buhmann in order to enhance human-computer interaction in order to increase the potential to serve significantly supportive functions in 

Regarding claim 11 (Original), Poltorak in view of Becker and further in view of Buhmann teaches all of the limitations of the system of claim 1 as noted above. Becker further teaches wherein the personality model enables enhanced emotionally artificial intelligent interaction of the embodied conversational agent and the user (Becker, Figure 1.8 – teaches emotionally artificial intelligent interaction between Human [user] and Max [conversational agent]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Poltorak, Becker, Buhmann in order to enhance human-computer interaction in order to increase the potential to serve significantly supportive functions in human-machine interaction and allow robots to fulfill an adequate roll in human society (Becker, section 1.3.1).

Regarding claim 12 (Currently Amended), it is the method embodiment of claim 1 with similar limitations to claim 1 and is rejected under the same reasoning found in claim 1.

Regarding claim 14 (Previously Presented), the rejection of claim 12 is incorporated herein. Further, the limitations in this claim are taught by Poltorak in view of Becker and further in view of Buhmann for the reasons set forth in the rejection of claim 3.

Regarding claim 15
Regarding claim 17 (Original), the rejection of claim 12 is incorporated herein. Further, the limitations in this claim are taught by Poltorak in view of Becker and further in view of Buhmann for the reasons set forth in the rejection of claim 6.

Regarding claim 18 (Original), the rejection of claim 12 is incorporated herein. Further, the limitations in this claim are taught by Poltorak in view of Becker and further in view of Buhmann for the reasons set forth in the rejection of claim 7.

Regarding claim 19 (Previously Presented), Poltorak in view of Becker and further in view of Buhmann teaches all of the limitations of the method of claim 12 as noted above. Becker further teaches consistently modulating the predefined emotional responses across multiple modalities (Becker, section 1.5.1, Figure 1.8 – teaches modulating the conversational agent’s facial expression and synthesized voice [multiple modalities] based on the emotions being expressed [predefined emotional responses] at various points in time) including at least one of timber of voice and facial expression (Becker, section 1.5.1, Figure 1.8 – teaches modulating the conversational agent’s facial expression and synthesized voice [multiple modalities] based on the emotions being expressed [predefined emotional responses] at various points in time).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Poltorak, Becker, Buhmann in order to include various modalities in order to increase the potential to serve significantly supportive functions in human-machine interaction and allow robots to fulfill an adequate roll in human society (Becker, section 1.3.1).

Regarding claim 20 (Original), the rejection of claim 12 is incorporated herein. Further, the limitations in this claim are taught by Poltorak in view of Becker and further in view of Buhmann for the reasons set forth in the rejection of claim 10.

Regarding claim 21 (Currently Amended), Poltorak in view of Becker and further in view of Buhmann teaches all of the limitations of the method of claim 12 as noted above.
Poltorak further teaches 
detecting another identified user intent from the another user in the preceding conversation related to executing the task associated with the embodied conversational system control logic (Poltorak, ¶0126 – teaches looking up information [task] in response to a user request [intent], e.g., looking up a baseball score [task] in response to user’s request for the score [intent], for multiple queries [Multiple queries is interpreted as multiple conversations]; see also Poltorak, ¶0116).
Becker further teaches 
detecting another identified user intent from the another user in the preceding conversation related to executing the task associated with the embodied conversational system control logic (Becker, section 1.5.1 - teaches an example of a user’s intent to socialize with an avatar and the avatar engaging in small talk as a task; Becker, section 1.5.2 - teaches an example where the user wishes to play cards with the avatar and the avatar engages a card game, where of course it wishes to win, and performs it with 32 different users [Multiple users means multiple interactions]);
determining the inability to execute the task (Becker, Figure 1.8 – teaches the inability to perform the task of small talk; see also Becker, section 1.5.2 – teaches the computers inability to win [execute a task is winning the game] a card game [user intent is to play cards]; see Becker, section 1.5.2 - “Max shows self-centered emotional behavior and responds to those opponent actions that thwart his own goal of winning the game.”);
utilizing, responsive to detecting a first emotion of the another user in the preceding conversation with the embodied conversational agent, the adjustable personality model to embody the embodied conversational agent with a third emotion and tone (Becker, Figure 1.8 - teaches conversational agent becoming angry [agent first emotion and tone] based on insult from user [first user emotion] and teaches agent then becoming calm and concentrated [agent second emotion and tone] based on user being apologetic [second user emotion]; see also Becker, section 1.5.1 – teaches modulating the conversational agent’s facial expression and synthesized voice based on the emotions being expressed at various points in time in response to user's emotion) ... and not responsive to the inability to execute the task (Becker, section 1.5.2 – teaches emotions based strictly on the user and not based on the inability to win);
detecting a negative response from the another user in response to the third emotion and tone (Becker, section 1.5.2 – teaches detecting a negative response from the user);
updating the embodied conversational system control logic to instead embody the embodied conversational agent with the first emotion modulated according to the tone goal and responsive to the inability to execute the task in response to detecting the negative response (Becker, Figure 1.8 – teaches an example where the user provides a bad word [negative response] which causes a small talk problem [inability to execute task] and as a result the agent reverts to a previous emotion).
Buhmann further teaches 
identifying a tone goal of a preceding conversation that occurred prior to the conversation with another user (Buhmann, ¶¶0036-0037 – teaches modifying intensity of an emotion at each time step until an emotion threshold is reached which then generates an emotional reaction and a plan for the emotional reaction; Buhmann, ¶¶0059,0062 - teaches behavior caused by the emotional reaction plan could include one or more of a language-based communication, such as speech or  based on the communication objective (Buhmann, ¶0026 – teaches virtual characters interacting with humans regarding a story world of a story having a timeline and a narrative arc or plot; see also Buhmann, ¶0051, Figure 7 – 794 – teaches detecting users for interaction based on audio/video input from the user);
utilizing, responsive to detecting a first emotion of the another user in the preceding conversation with the embodied conversational agent, the adjustable personality model to embody the embodied conversational agent with a third emotion and tone modulated according to the tone goal of the preceding conversation (Buhmann, ¶0036 - teaches generating a first emotion intensity at time t0 which is modified over each time step, where, when an emotion threshold is reached, an emotional reaction and a plan for the emotional reaction is generated; Buhmann, ¶0039 - teaches that at each time step active emotions may decay and new emotions may be generated; Buhmann, ¶0051 – teaches user interaction based on audio/video input from the user; see also Buhmann, Figure 7; [Generating emotion for the virtual agent at each time step based on user interaction means that the user is provided multiple emotions to the agent, including a first and a second emotion. Further, because the emotion of the agent decays and/or new emotions are added to the agent at a subsequent time step, this means that the user provided a different emotion than the previous emotion since providing the same emotion would have led to the intensifying of the currently existing emotions. Lastly, adjusting the emotional intensity towards a threshold means that the emotion of the agent is modulated according to a tone goal.]) ...
.

Claims 5, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Poltorak in view of Becker, further in view of Buhmann, and further in view of Deyle et al. (US 2018/0077095 A1 – Augmentation of Communications with Emotional Data, hereinafter referred to as “Deyle”).

Regarding claim 5 (Previously Presented), Poltorak in view of Becker and further in view of Buhmann teaches all of the limitations of the system of claim 4 as noted above. However, Poltorak in view of Becker and further in view of Buhmann does not explicitly teach wherein the emotion detection system analyzes input selected from a group consisting of including audio, facial, text, keyboard pressure, and sensors.
Deyle teaches wherein the emotion detection system analyzes input selected from a group consisting of including audio, facial, text, keyboard pressure, and sensors (Deyle, Gig. 2A – teaches image data from camera sent to facial recognition component [facial] of emotional detection module, speech-to-text and audio data sent from microphone to emotional syntax recognition and speech pattern recognition components of emotional detection module, text data sent from keyboard to emotional syntax recognition component of emotional detection module, biometric data sent from sensors to biological emotion recognition component of emotional detection module; see also Deyle, ¶0034 – biometric sensors include pressure-sensitive touchscreen or touchpad [keyboard pressure]).


Regarding claim 16 (Previously Presented), the rejection of claim 15 is incorporated herein. Further, the limitations in this claim are taught by Poltorak in view of Becker, further in view of Buhmann and further in view of Deyle for the reasons set forth in the rejection of claim 5.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARSHALL L WERNER/               Examiner, Art Unit 2125                                                                                                                                                                              
	
/BRIAN M SMITH/Primary Examiner, Art Unit 2122